Citation Nr: 0414245	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for recurrent dislocation 
of the right shoulder (major) with associated myositis of the 
cervical paravertebral muscles, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 7, 1981 to 
December 23, 1981 and from January 11, 1982 to February 2, 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied an increased rating for the 
veteran's service-connected right shoulder disability.  The 
veteran filed a notice of disagreement in April 2003.  The RO 
issued a statement of the case in July 2003 and received the 
veteran's substantive appeal later that month.  


FINDING OF FACT

The right shoulder condition is manifested, primarily, by 
complaints of pain, tenderness, and limitation of motion of 
the arm that produce no more than moderate functional 
impairment.  


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 30 
percent for recurrent dislocation of the right shoulder 
(major) with associated myositis of the cervical 
paravertebral muscles are not met.  38 C.F.R. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.40, 4.45, 4.71, Plate I, 4.71a Codes 5200, 5201, 5202 
(2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).  As 
explained below, the Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims and 
that the requirements of the VCAA have been satisfied. 

Pertinent to the duties to notify under the VCAA, the Board 
notes that, by way of the January 2003 rating decision, the 
July 2003 Statement of the Case, and the December 2003 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic laws and 
regulations governing the claim and the bases for the 
disability rating assigned.  Moreover, the Board finds that 
the veteran and his representative have been given notice of 
the information and evidence needed to substantiate the 
claim, and, as evidenced by various letters soliciting 
information and/or evidence (see, e.g., RO letter of April 
2002 and September 2002), have been afforded opportunities to 
submit such information and evidence.  

As required by 38 U.S.C. § 5103(a), A VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004).

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected right shoulder 
disability in May 2001.  In April 2002 and September 2002 
letters, prior to the initial adjudication of the claim, the 
RO advised the appellant of the types of evidence that needed 
to send to VA in order to substantiate the claim, as well as 
the types of evidence VA would assist in obtaining.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
in April 2002 and September 2002 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA in less than the statutory one-year period.  See 
Paralyzed Veterans of America, Inc.  v. Principi, 345 F. 3d 
1334 (Fed. Cir. 2003).  

For these reasons, no further procedural development is 
required to comply with the duties to notify under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  The veteran submitted private outpatient 
treatment records from the Laney Clinic.  The RO has obtained 
the veteran's VA outpatient treatment records.  Moreover, the 
veteran was afforded a VA examination in October 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, the Board finds that no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Background and Analysis

The veteran's service medical records reflect that he 
sustained an acromioclavicular separation of his right 
shoulder.  

Service connection for recurrent luxation of the right 
shoulder with limitation of motion and associated myositis of 
the cervical paravertebral muscles was granted by a November 
1982 rating decision.  A 20 percent disability evaluation was 
assigned.  

In a March 1986 decision, the Board assigned a 30 percent 
disability evaluation for the right shoulder disability.  A 
May 1993 denied an evaluation greater than 30 percent.  

In May 2001, the veteran filed a claim for an increased 
rating.  

A July 2002 VA outpatient treatment note includes the 
veteran's complaints of pain in his right shoulder.  The pain 
was a "5" on a scale to 10 and was most bothersome at 
bedtime.  He was assessed with chronic right shoulder pain 
due to degenerative joint disease and rotator cuff strain.   
He was referred to physical therapy for muscle strengthening 
exercises.  

An August 2002 physical therapy note reported flexion of the 
right arm to 114 degrees, external rotation to 79 degrees and 
internal rotation to 69 degrees.  All motions were 
accompanied by pain.  

During an October 2002 physical therapy appointment, the 
veteran reported persistent pain in his shoulder affecting 
his ability to sleep at night.  Flexion of the arm, however, 
had increased to 121 degrees.  

The veteran was afforded a VA examination in October 2003.  
Therein, he reported that pain upon abduction and limited 
ability to perform occupational function.  He was right-
handed.  A physical examination of the shoulder revealed no 
signs of atrophy.  There was no local tenderness.  His 
abduction was limited to 110 degrees, flexion was limited to 
120 degrees and external rotation was limited to 30 degrees.  
The examiner noted that the history of injury in service 
revealed a probable grade AI acromioclavicular separation 
with no significant disruption of the acromioclavicular join; 
arthritis of the shoulder, and possible subacromial bursitis.  
X-rays showed no obvious fracture or significant disruption 
of the acromioclavicular joint.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or in coordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's right shoulder disability is rated as 30 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5202, pertaining to impairment of the humerus.  Under 
that diagnostic code, a 30 percent rating is the highest 
rating available for recurrent dislocation of the 
scapulohumeral joint with frequent episodes of guarding of 
all arm movements in the major extremity.  With respect to 
the majority extremity, 50 percent rating is available for a 
fibrous union of the humerus in the major extremity and a 60 
percent rating is warranted for nonunion of the humerus 
(flail shoulder).  Moreover, a 80 percent rating is available 
for the loss of the head of the humerus in the major joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 30 percent for 
his right shoulder disability.  In this regard, while the 
veteran's right shoulder disability is productive of pain on 
motion, functional impairment, and limited arm motion, there 
is no competent medical evidence that the right shoulder 
results in fibrous union of the humerus, nonunion of the 
humorous, or loss of the head of the humerus.  As such, an 
evaluation greater than the currently assigned 30 percent 
rating is not warranted under Diagnostic Code 5202.  

The Board also has considered whether an increased rating is 
available under other, potentially applicable diagnostic 
codes.  In this regard, a 40 percent rating is warranted for 
unfavorable scapulohumeral articulation where abduction is 
limited to 25 degrees from the side and a 40 percent 
evaluation is warranted for arm motion, limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200, 5201 
(2003).  Normal range of motion of the shoulder during 
abduction and flexion is from 0 to 180 degrees.  38 C.F.R. 
§ 4.71, Plate I.  However, range of motion testing during the 
October 2003 VA examination revealed abduction to 110 degrees 
and flexion of the arm to 120 degrees; there is otherwise no 
evidence of limited motion meeting the criteria for a higher 
evaluation under either diagnostic code.  Even assuming, 
arguendo, that the veteran conceivably experiences functional 
loss in addition to that shown objectively during flare-ups 
of pain or with repeated use, the veteran's pain is not shown 
to be so disabling as to meet the criteria for the next 
higher evaluation under either diagnostic code.  On these 
facts, the Board finds that a higher rating is not warranted 
under Diagnostic Codes 5200 or 5201.  The Board also notes 
that the service-connected disability under consideration is 
not shown to involve any other factors that would warrant 
evaluating the condition under any other provision of the 
rating schedule.  

For all the foregoing reasons, the claim for an increased 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A disability evaluation greater than 30 percent for recurrent 
dislocation of the right shoulder (major) with associated 
myositis of the cervical paravertebral muscles is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



